Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	- Claims 1-5, 7-10, 19-23 and 28-32 are allowed.
	- Claims 6, 11-18, 24-27 and 33-36 are cancelled.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 3/18/2021, Applicant’s representative Mr. Karan Jhurani authorized the Examiner’s amendment presented below in order to further differentiate the current invention from the prior art of record (see interview summary).
- In view of the Examiner’s amendment presented below, the closest identified prior art of record including Jiang, Duggal and Qureshi, alone or in combination, do not teach or suggest all the features of independent claim 1 as amended. Although Qureshi and Duggal both disclose collecting usage data for devices using a cloud operating system, such collection and the access permissions are different from the current invention.
- In view of the above, independent claim 1 is deemed allowable. Claims 19 and 28 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-5, 7-19, 20-23 and 29-32 depend on one of claims 1, 19 and 28 and are therefore allowable by virtue of their dependency.


Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Karan Jhurani following a telephonic interview held on 3/18/2021.

Please amend the claims as follows:

1. (Currently Amended) A cloud operation interface sharing method, wherein the method comprises:
receiving and displaying, by a first terminal device, a first message that is generated and sent by a cloud operating system of a second terminal device, wherein the first message carries first authentication information and address information of the cloud operating system, and the first message informs the first terminal device that the second terminal device authorizes the first terminal device to [[use ]]share the cloud operating system of the second terminal device while the cloud operating system is being used by the second terminal device;
requesting, by the first terminal device by using the first authentication information, authentication from the cloud operating system;
after the authentication succeeds, establishing, by the first terminal device, a connection to the cloud operating system by using the address information;
after the first terminal device is successfully connected to the cloud operating system, receiving, by the first terminal device, interface information sent by the cloud operating system, wherein the interface information includes icons of applications customized by a user, information about ranking relationships between the icons of the applications, and a display manner of the 
switching, by the first terminal device, a currently displayed first operation interface to a second operation interface corresponding to the interface information; and
storing, by the first terminal device and in a first file directory, usage data that is generated when the first terminal device uses the cloud operating system, wherein (1) the first file directory is separate from a second file directory corresponding to the second terminal device, (2) each of the first file directory and the second file directory is generated by the cloud operating system and is stored in a cloud server,  (3) usage data in the second file directory is accessible by the second terminal device and is inaccessible by the first terminal device, and (4) the usage data in the first file directory is accessible by the first terminal device and is inaccessible by the second terminal device.

2. (Previously Presented) The method according to claim 1, wherein the method further comprises:
detecting, by the first terminal device, a first input of a user on a first application icon on the second operation interface;
sending, by the first terminal device, an operation instruction for the first application icon to the cloud operating system in response to the detected first input, wherein the operation instruction instructs the cloud operating system to perform an operation corresponding to the operation instruction, and store operation data generated by the operation in the first file directory, wherein the first file directory is generated for the first terminal device after the cloud operating system has authenticated the first terminal device; and
receiving and displaying, by the first terminal device, an operation interface that is sent by the cloud operating system and that corresponds to the first application icon.

3. (Previously Presented) The method according to claim 1, wherein the second operation interface is an operation interface that comprises at least one application icon included in the interface information.

4. (Previously Presented) The method according to claim 1, wherein when the interface information comprises entry information corresponding to the cloud operating system, the second 

5. (Previously Presented) The method according to claim 2, wherein the method further comprises:
detecting, by the first terminal device, second authentication information entered by the user, and sending the second authentication information to the cloud operating system; and
after authentication succeeds, accessing, by the first terminal device, the first file directory.

6. (Cancelled) 

7. (Previously Presented) The method according to claim 1, wherein the method further comprises:
disconnecting, by the first terminal device, from the cloud operating system, and switching to the first operation interface.

8. (Previously Presented) The method according to claim 7, wherein the disconnecting, by the first terminal device, from the cloud operating system is implemented in one of the following manners:
requesting, by the first terminal device, the cloud operating system to cancel the connection to the cloud operating system; and
disconnecting, by the first terminal device, from a network; or
receiving, by the first terminal device, a second message sent by the cloud operating system, wherein the second message informs the first terminal device that the second terminal device cancels the authorization obtained by the first terminal device to use the cloud operating system.

9. (Original) The method according to claim 8, wherein the disconnecting, by the first terminal device, from the cloud operating system comprises:
when the first terminal device receives the second message sent by the cloud operating system, disconnecting, by the first terminal device, from the cloud operating system; or
after the first terminal device receives the second message sent by the cloud operating system, disconnecting, by the first terminal device, from the cloud operating system within preset duration.

10. (Previously Presented) The method according to claim 1, wherein the first authentication information comprises third authentication information authenticates whether an identity of the first terminal device is valid, and fourth authentication information that verifies whether the first terminal device is authorized by the second terminal device to use the cloud operating system.

11-18. (Canceled)

19. (Currently Amended) A first terminal device, wherein the first terminal device comprises:
at least one processor;
a non-transitory computer-readable storage medium coupled to the at least one processor and storing computer executable program code for execution by the at least one processor;
a communications interface; 
a receiver; 
a transmitter; and
a display; 
wherein:
the at least one processor, the receiver, the transmitter, the display, the non-transitory computer-readable storage medium, and the communications interface communicate with each other by using a bus; and
the at least one processor reads the program code and data that are stored in the non-transitory computer-readable storage medium, wherein the program code comprises instructions, and when the at least one processor executes the instructions, the instructions instructing the at least one processor to perform operations comprising:
receiving, by using the receiver, a first message generated and sent by a cloud operating system of a second terminal device, and displaying the first message by using the display, wherein the first message carries first authentication information and address information of the cloud operating system, and the first message informs the first terminal device that the second terminal device authorizes the first terminal device to [[use ]]share the cloud operating system of the second terminal device while the cloud operating system is being used by the second terminal device;

after the authentication succeeds, establishing a connection to the cloud operating system by using the address information;
after the first terminal device is successfully connected to the cloud operating system, receiving, by using the receiver, interface information sent by the cloud operating system, wherein the interface information includes icons of applications customized by a user, information about ranking relationships between the icons of the applications, and a display manner of the icons of the applications; 
     switching a currently displayed first operation interface to a second operation interface corresponding to the interface information;
 	   storing usage data that is generated when the first terminal device uses the cloud operating system in a first file directory corresponding to the first terminal, wherein (1) the first file directory is separate from a second file directory corresponding to the second terminal device, (2) each of the first file directory and the second file directory is generated by the cloud operating system and is stored in a cloud server,  (3) usage data in the second file directory is accessible by the second terminal device and is inaccessible by the first terminal device, and (4) the usage data in the first file directory is accessible by the first terminal device and is inaccessible by the second terminal device.

20. (Previously Presented) The first terminal device according to claim 19, wherein the first terminal device further comprises a sensor and the operations further comprise:
detecting, by using the sensor, a first input of a user on a first application icon on the second operation interface;
sending, by using the transmitter, an operation instruction for the first application icon to the cloud operating system in response to the detected first input, wherein the operation instruction instructs the cloud operating system to perform an operation corresponding to the operation instruction, and store operation data generated by the operation in the first file directory, wherein the first file directory is generated for the first terminal device after the cloud operating system has authenticated the first terminal device; and
receiving, by using the receiver, an operation interface that is sent by the cloud operating 

21. (Previously Presented) The first terminal device according to claim 19, wherein the second operation interface is an operation interface that comprises at least one application icon included in the interface information.

22. (Previously Presented) The first terminal device according to claim 19, wherein when the interface information comprises entry information corresponding to the cloud operating system, the second operation interface is an operation interface corresponding to the cloud operating system.

23. (Previously Presented) The first terminal device according to claim 20, wherein the operations further comprise:
detecting, by using the sensor, second authentication information entered by the user, and sending, by using the transmitter, the second authentication information to the cloud operating system; and
after authentication succeeds, accessing the first file directory.

24-27. (Canceled)

28. (Currently Amended) A cloud server, wherein the cloud server stores a cloud operating system of a second terminal device and the cloud server comprises:
at least one processor;
a non-transitory computer-readable storage medium coupled to the at least one processor and storing computer executable program code for execution by the at least one processor;
a communications interface; 
a receiver; and
a transmitter, wherein:
the at least one processor, the receiver, the transmitter, the non-transitory computer-readable storage medium, and the communications interface communicate with each other by using a bus; 
the at least one processor reads the program code and data that are stored in the non-transitory computer-readable storage medium, wherein the program code comprises instructions, and when the at least one processor executes the instructions, the instructions instructing the at least one processor to perform operations comprising:
receiving, by using the receiver, an authorization instruction sent by the second terminal device, and generating a first message by using the authorization instruction, wherein the first message carries first authentication information and address information of the cloud operating system;
sending, by using the transmitter, the first message to a first terminal device, wherein the first message informs the first terminal device that the second terminal device authorizes the first terminal device to [[use ]]share the cloud operating system of the second terminal device while the cloud operating system is being used by the second terminal device, wherein:
 		the first authentication information is used by the first terminal device to request authentication from the cloud operating system when the first terminal device requests to use the cloud operating system, and the address information is used by the first terminal device to establish a connection to the cloud operating system after the first terminal device has been authenticated;
receiving, by using the receiver, the first authentication information sent by the first terminal device, performing authentication on the first authentication information, and after the authentication succeeds, establishing the connection to the first terminal device; 
sending, by using the transmitter, interface information to the first terminal device, wherein the interface information is used by the first terminal device to switch a currently displayed first operation interface to a second operation interface corresponding to the interface information and wherein the interface information includes icons of applications customized by a user, information about ranking relationships between the icons of the applications, and a display manner of the icons of the applications; and
storing usage data that is generated when the first terminal device uses the cloud operating system usage data in the second file directory is accessible by the second device and is inaccessible by the first terminal device, and (4) the usage data in the first file directory is accessible by the first device and is inaccessible by the second terminal device.

29. (Currently Amended) The cloud server according to claim 28, wherein the file directory is generated by the cloud operation system after the first terminal device has been authenticated by the at least one processor

30. (Previously Presented) The cloud server according to claim 29, wherein the operations further comprise:
receiving, by using the receiver, an operation instruction sent by the first terminal device, wherein the operation instruction is a first input of a user on a first application icon on the second operation interface;
performing an operation corresponding to the operation instruction, and storing operation data generated by the operation in the first file directory; and
sending, by using the transmitter, an operation interface corresponding to the first application icon to the first terminal device.

31. (Previously Presented) The cloud server according to claim 28, wherein the second operation interface is an operation interface that comprises at least one application icon included in the interface information.

32. (Previously Presented) The cloud server according to claim 28, wherein when the interface information comprises entry information corresponding to the cloud operating system, the second operation interface is an operation interface corresponding to the cloud operating system.

33-36. (Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434